Title: To George Washington from Major General Robert Howe, 26 August 1780
From: Howe, Robert
To: Washington, George


					
						Dear Sir
						
							26 August 1780
						
					
					I went out this morning by Day light in order to make my Self acquainted with the Approaches of the Camp And situation of the Guards, and am but this moment Return’d. during this Tour I am inform’d that your Excellency did me the Honour of a Visit, I therefore immediatly Send to know if you have any Business or Commands that I may Attend without Delay Should that be the case, & which with Pleasure

I Shall be ready to do. my Emissarys (at least two of them) insist upon it that Sir Henry Clinton is on Long Island with a considerable Force, & that some weighty manœuvre is in object, that on the 21st Instant 1 fifty Gun ship 2 Frigates and three large Brigs Came from the Fleet at Gardners Bay near Rhode Island, & went towards New york, & that Vessels Were on the 23d Collected at New York, And it was said were to fall down to the Hook. That the Troops between New york & Kings Bridge Were Certainly five thousand, that General Kniphausen was to Join Sir Harry Clinton & General Tryon to Command on York Island, that Your Excellency’s movements had puzzled Sir Henry & that he appear’d to have suspended his Operations from the perplexity he was thrown into by them, & that continual Expresses were passing & Repassing between him & General Tryon to a very remarkable Degree; that Conjectures Were various As to the End they Aimed At, some said Defence alone would be their Aim & that Sir Harry had chosen Long Island as his Sphere from the persuasion that the French would Operate there & that the principal Attack would be in that Quarter, Others are Certain that Offensive measures were in View, and that Clinton was under possitive orders to Act Vigorously & to make You his Object, & that however Divided he and Tryon Were at present, a Sudden junction Would be formd When matters Were Ripe for Executio⟨n⟩ & that their motions would be Rapid, a third Set are possitive that General Tryon is to Keep you at Bay While Clinton Went Against west Point, imagining that if you could be kept off the Militia at that Post would be an Easy conquest, and that the Ships mention’d above to have been sent from Rhode Island, with those at York Were to be Stationd in the North River so as to prevent your Crossing at any Place below New Windsor. The Person himself thinks that Either our Allies at Rhode Island or your Excellency was their Object, and he inclines to the latter as officers of High Rank are Continually Saying that washington was America and that Every Risque should be Run to Subdue him, that now was the time, When his Army Consisted of a set of Raw Boys hardly able to Wield a Firelock, & that sir Henry had been so freely Exclaimed Against for not making you his Aim, all along, that the writer thought he Could not avoid doing it Even if his inclinations Were otherwise this Sir is the Substance, indeed almost the Words of What has been sent me I am Dear sir With the greatest Respect & Regard yr Excellency’s most obt Servt
					
						R. Howe
					
					
						P.S. I think Captain Lawrences Acct that a Body of Troops had Saild to the Eastward thro’ the sound must have been premature.
					
				